CASES DETERMINED

                                       IN THE


          SUPREME COURT OF NEBRASKA

  Estate   of Joseph James Teague, deceased, by and through
       hisP ersonal R epresentative, Joani M. Martinosky,
       appellant, v. Crossroads Cooperative Association,
               a Nebraska corporation, appellee.
                                   ___ N.W.2d ___

                        Filed May 31, 2013.     No. S-12-702.

 1.	 Judgments: Statutes: Appeal and Error. Concerning questions of law and stat-
     utory interpretation, an appellate court has an obligation to reach an independent
     conclusion irrespective of the decision made by the court below.
 2.	 Motions to Dismiss: Appeal and Error. A district court’s grant of a motion to
     dismiss is reviewed de novo.
 3.	 Motions to Dismiss: Pleadings: Appeal and Error. When reviewing an order
     dismissing a complaint, the appellate court accepts as true all facts which are
     well pled and the proper and reasonable inferences of law and fact which may be
     drawn therefrom, but not the plaintiff’s conclusion.
 4.	 Workers’ Compensation. The Nebraska Workers’ Compensation Act is an
     employee’s exclusive remedy against an employer for an accidental injury arising
     out of and in the course of employment.
 5.	 Motions to Dismiss: Torts: Workers’ Compensation: Proof. For an employee
     to prevail against a motion to dismiss a tort action against his or her employer,
     the employee must allege sufficient facts that, if true, would demonstrate the
     Nebraska Workers’ Compensation Act does not apply.
 6.	 Workers’ Compensation. The primary object of the Nebraska Workers’
     Compensation Act is to do away with the inadequacies and defects of the
     common-law remedies; to destroy the common-law defenses; and, in the employ-
     ments affected, to give compensation, regardless of the fault of the employer.
 7.	 Actions: Motions to Dismiss. For purposes of a motion to dismiss, a court is
     not obliged to accept as true a legal conclusion couched as a factual allegation,
     and threadbare recitals of the elements of a cause of action, supported by mere
     conclusory statements, do not suffice.
 8.	 Workers’ Compensation. Delay, cost, and uncertainty are contrary to the under-
     lying purposes of the Nebraska Workers’ Compensation Act.
 9.	 Workers’ Compensation: Legislature: Intent: Employer and Employee:
     Time. The Nebraska Workers’ Compensation Act was intended by the Legislature
     to simplify legal proceedings and to bring about a speedy settlement of disputes

                                         (1)
  Nebraska Advance Sheets
2	286 NEBRASKA REPORTS


       between the injured employee and the employer by taking the place of expensive
       court actions with tedious delays and technicalities.
10.	   Workers’ Compensation: Jurisdiction: Legislature. As a statutorily created
       court, it is the role of the Legislature to determine what acts fall within the
       Workers’ Compensation Court’s exclusive jurisdiction.
11.	   Workers’ Compensation: Jurisdiction: Intent. Absent an amendment to the
       Nebraska Workers’ Compensation Act, an appellate court will not judicially cre-
       ate a “substantially certain” exception from the act’s intended exclusive jurisdic-
       tion over workplace injuries.
12.	   Motions to Dismiss: Records. Even novel issues may be determined on a motion
       to dismiss where the dispute is not as to the underlying facts but as to the inter-
       pretation of the law, and development of the record will not aid in the resolution
       of the issues.
13.	   Equal Protection. The Equal Protection Clause does not forbid classifications; it
       simply keeps governmental decisionmakers from treating differently persons who
       are in all relevant aspects alike.
14.	   Special Legislation. A legislative act constitutes special legislation if (1) it cre-
       ates an arbitrary and unreasonable method of classification or (2) it creates a
       permanently closed class.
15.	   Workers’ Compensation: Employer and Employee: Legislature. Employers
       and employees stand in different relations to the common undertaking; it was
       rational for the Legislature to recognize this fact when determining employers’
       and employees’ respective rights and liabilities under the workers’ compensa-
       tion system.
16.	   Workers’ Compensation: Negligence: Legislature. It was not arbitrary for the
       Legislature to determine coverage under the Nebraska Workers’ Compensation
       Act based on whose willful negligence caused the injury.
17.	   Torts: Employer and Employee: Legislature. The Legislature made a rational
       distinction between intentional tort victims who are employees and intentional
       tort victims who are not employees. Workers’ compensation law reflects a policy
       choice that employers bear the costs of the employees’ work-related injuries,
       because employers are in the best position to avoid the risk of loss by improving
       workplace safety.

   Appeal from the District Court for Cheyenne County: Derek
C. Weimer, Judge. Affirmed.
  R. Kevin O’Donnell and Michael D. Samuelson, of
McGinley, O’Donnell, Reynolds & Korth, P.C., L.L.O., for
appellant.
  Steven W. Olsen and John F. Simmons, of Simmons Olsen
Law Firm, P.C., for appellee.
  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
and Miller-Lerman, JJ., and Riedmann, Judge.
                       Nebraska Advance Sheets
	              ESTATE OF TEAGUE v. CROSSROADS CO-OP ASSN.	3
	                            Cite as 286 Neb. 1

      McCormack, J.
                     I. NATURE OF CASE
   The employer in this case willfully violated safety regula-
tions and thereby caused the tragic death of one of its employ-
ees. The employee’s estate brought tort actions against the
employer in district court rather than seeking compensation
under the Nebraska Workers’ Compensation Act (the Act).1
This it cannot do. Despite the egregiousness of the employer’s
conduct, the injury was still an “accident” as defined by the
Act. The Act does not thereby unconstitutionally discriminate
between employees and nonemployees or employee victims
of employer willful negligence and employee victims of their
own willful negligence. We therefore affirm the district court’s
dismissal of the estate’s complaint.

                       II. BACKGROUND
   Joseph James Teague worked for Crossroads Cooperative
Association (Crossroads). Teague was asked by his supervi-
sor to enter a grain bin and shovel grain into the center of
the bin’s conical base in order to facilitate removal of grain
from the bin. Teague died of asphyxiation after being engulfed
in grain.
   The grain bin was approximately 58 feet tall and 211⁄2 feet
in diameter. The depth of the grain in the bin was high enough
to present an engulfment hazard and was higher on the sides
than in the middle, such that it could slide onto employees.
In violation of Occupational Safety and Health Administration
(OSHA) regulations, Teague’s supervisor sent Teague into the
bin without a lifeline or any other equipment that could prevent
engulfment past Teague’s waist. The Crossroads facility where
Teague worked also lacked adequate equipment for a rescue
operation if engulfment were to occur, also in violation of
OSHA regulations.
   In accordance with Crossroads’ customary practices,
Teague’s supervisor kept the auger running in the bin in order
to facilitate extraction of the grain. This was in clear violation

 1	
      Neb. Rev. Stat. § 48-101 et seq. (Reissue 2004 & Cum. Supp. 2006).
  Nebraska Advance Sheets
4	286 NEBRASKA REPORTS



of OSHA regulations and created movement of the grain,
increasing the engulfment hazard.
   In further violation of OSHA regulations mandating that
a supervisor maintain communication with an employee in a
grain bin at all times, Teague’s supervisor stepped momentarily
away from his observation of Teague in the bin. When the
supervisor returned, Teague was dead.
   OSHA assessed civil penalties against Crossroads. In addi-
tion, Crossroads pleaded guilty to the criminal charge of will-
fully violating OSHA regulations by knowingly permitting an
employee to enter a grain bin in violation of safety standards
requiring that an auger system be turned off, locked out, and
tagged while an employee is in a grain bin.
   The personal representative of Teague’s estate (Estate)
brought this action in the district court against Crossroads for
wrongful death and assault and battery, and for a declaratory
judgment that either the Act does not apply or, alternatively,
that it is unconstitutional on its face and as applied.
   The district court granted Crossroads’ motion to dismiss
for failure to state a claim. The district court relied on Abbott
v. Gould, Inc.,2 wherein we held that the employer’s knowing
misrepresentation concerning the hazards of the job did not
take the employer’s conduct outside the exclusivity of the Act.
The court found that the facts alleged in the Estate’s petition,
even if true, would not constitute “‘willful and unprovoked
physical aggression’” by an employee, officer, or director of
Crossroads. In other words, the court found that the Estate’s
allegations of assault and battery were legal conclusions unsup-
ported by the facts alleged. The court concluded that the inci-
dent resulting in Teague’s death was an “accident” under the
Act,3 and the court found no merit to the Estate’s claims that
the Act is unconstitutional. The Estate appeals.
              III. ASSIGNMENTS OF ERROR
  The Estate makes the following assignments of error: (1)
The district court erred in sustaining Crossroads’ motion to

 2	
      Abbott v. Gould, Inc., 232 Neb. 907, 443 N.W.2d 591 (1989).
 3	
      See §§ 48-101 and 48-111.
                       Nebraska Advance Sheets
	              ESTATE OF TEAGUE v. CROSSROADS CO-OP ASSN.	5
	                            Cite as 286 Neb. 1

dismiss for failure to state a claim upon which relief can be
granted; (2) the district court erred in determining that the
Act applies to this case; (3) the district court erred in failing
to recognize an exception to the exclusivity provisions of the
Act in light of the facts of this case; (4) the district court erred
in failing to conclude that by applying the exclusivity rule
of the Act to the Estate, the Act improperly deprives it, and
other similar individuals, of due process, equal protection, and
a right to trial by jury and that the Act imposes special leg-
islation; (5) the district court erred in dismissing the Estate’s
constitutional claims because the ultimate success of consti-
tutional arguments are not a proper issue under a motion to
dismiss pursuant to the Nebraska Court Rules of Pleading in
Civil Cases.4

                  IV. STANDARD OF REVIEW
   [1] Concerning questions of law and statutory interpreta-
tion, an appellate court has an obligation to reach an inde-
pendent conclusion irrespective of the decision made by the
court below.5
   [2] A district court’s grant of a motion to dismiss is reviewed
de novo.6
   [3] When reviewing an order dismissing a complaint, the
appellate court accepts as true all facts which are well pled
and the proper and reasonable inferences of law and fact which
may be drawn therefrom, but not the plaintiff’s conclusion.7

                         V. ANALYSIS
  The Estate asserts that because it alleged intentional tortious
conduct, Teague’s death was not an “accident” covered by the
exclusive jurisdiction of the Workers’ Compensation Court.
Alternatively, the Estate argues that the Act is unconstitutional

 4	
      Neb. Ct. R. Pldg. § 6-1112(b)(6).
 5	
      Harsh International v. Monfort Indus., 266 Neb. 82, 622 N.W.2d 574
      (2003).
 6	
      Walentine, O’Toole v. Midwest Neurosurgery, 285 Neb. 80, 825 N.W.2d
      425 (2013).
 7	
      Id.
  Nebraska Advance Sheets
6	286 NEBRASKA REPORTS



insofar as it distinguishes between willful negligence of
employers and willful negligence of employees, and between
employed intentional tort victims and unemployed inten-
tional tort victims. The Estate also contends that dismissal
under § 6-1112(b)(6) is generally inappropriate when a com-
plaint alleges constitutional issues. We find no merit to these
contentions.
                    1. Was Injury Caused by
                    “Accident” Under Act?
   [4,5] The Act is an employee’s exclusive remedy against
an employer for an accidental injury arising out of and in
the course of employment.8 The employer, by having liabil-
ity imposed by the Act without fault, receives in return relief
from tort actions.9 Thus, for an employee to prevail against a
motion to dismiss a tort action against his or her employer, the
employee must allege sufficient facts that, if true, would dem-
onstrate the Act does not apply.10 The Estate’s complaint failed
to make sufficient allegations that, if true, would state a cause
of action outside the exclusive jurisdiction of the Act.
   The Estate’s complaint alleged Crossroads committed inten-
tional torts and criminal OSHA violations that were certain
or substantially certain to result in Teague’s injury or death.
OSHA regulations explicitly state that they do not supersede
or in any way affect the workers’ compensation laws of the
various states.11 The Estate argues, however, that because of
the willfulness of Crossroads’ violations of the OSHA regula-
tions, Teague’s death was not the result of an “accident” under
the Act. Thus, the Estate argues that the district court erred in
dismissing the complaint.

 8	
      See, Ihm v. Crawford & Co., 254 Neb. 818, 580 N.W.2d 115 (1998);
      Marlow v. Maple Manor Apartments, 193 Neb. 654, 228 N.W.2d 303
      (1975); Memorial Hosp. of Dodge Cty. v. Porter, 4 Neb. App. 716, 548
      N.W.2d 361 (1996).
 9	
      P.A.M. v. Quad L. Assocs., 221 Neb. 642, 380 N.W.2d 243 (1986).
10	
      See, Zawaideh v. Nebraska Dept. of Health & Human Servs., 280 Neb.
      997, 792 N.W.2d 484 (2011); Jones v. Rossbach Coal Co., 130 Neb. 302,
      264 N.W. 877 (1936).
11	
      29 U.S.C. § 653(b)(4) (2006).
                       Nebraska Advance Sheets
	              ESTATE OF TEAGUE v. CROSSROADS CO-OP ASSN.	7
	                            Cite as 286 Neb. 1

   But this court has long held that there is no intentional tort
exception to the Act.12 In pertinent part, the Act defines an
“accident” as “an unexpected or unforeseen injury happen-
ing suddenly and violently, with or without human fault.”13 In
Abbott, we affirmed the dismissal of the employees’ consoli-
dated complaints in the district court alleging common-law
actions stemming from numerous egregious intentional acts
by the employer.14 The employees’ complaints alleged that
their employer had intentionally subjected the employees to
contact with and ingestion of particles and fumes known to be
injurious to human health; had intentionally failed to provide
adequate safeguards at the worksite; had intentionally hidden
the effects of the toxic exposures from the employees; and
that, as part of a coverup, had intentionally misrepresented
that certain drugs would prevent any harmful effects of the
exposure—but in fact, such drugs caused independent harm.
To do anything other than affirm the dismissal of the employ-
ees’ complaints, we explained, would subvert the primary
object of the Act.
   [6] The primary object of the Act, we said, is “‘to do
away with the inadequacies and defects of the common-law
remedies, to destroy the common-law defenses, and, in the
employments affected, to give compensation, regardless of
the fault of the employer.’”15 Furthermore, an intentional tort
exception would re-focus the inquiry from whether it arose out
of and in the course of employment to the state of mind of the
employer and employee.16 We disapproved even of the notion
that deliberate acts with specific intent to injure the employee
could fall outside the Act.17 In Harsh International v. Monfort
Indus.,18 a third-party contribution action, we reaffirmed that

12	
      See Abbott v. Gould, Inc., supra note 2.
13	
      § 48-151(2) (emphasis supplied).
14	
      Abbott v. Gould, Inc., supra note 2.
15	
      Id. at 913, 443 N.W.2d at 595 (emphasis in original).
16	
      Abbott v. Gould, Inc., supra note 2.
17	
      Id.
18	
      Harsh International v. Monfort Indus., supra note 5.
  Nebraska Advance Sheets
8	286 NEBRASKA REPORTS



intentional tortious conduct by an employer falls within the
exclusive jurisdiction of the Act.
   [7] The Estate asks that we reexamine our holdings in Abbott
and Harsh and that we adopt an intentional tort exception to
the Act. To be clear as to what kind of exception is at issue, the
Estate does not argue on appeal that Crossroads acted with spe-
cific intent to injure Teague. While the complaint sometimes
seemed to assert that Crossroads acted with a specific intent to
harm Teague, the district court properly found that these were
conclusory statements unsupported by any of the facts alleged
in the complaint. For purposes of a motion to dismiss, a court
is not obliged to accept as true a legal conclusion couched as a
factual allegation, and threadbare recitals of the elements of a
cause of action, supported by mere conclusory statements, do
not suffice.19
   Reading the complaint generously, it alleged facts that could
show Crossroads intentionally ignored safety rules and con-
cealed known dangers from its employees and that Crossroads
knew serious injury to an employee was virtually or sub-
stantially certain to occur as a result. We decline the Estate’s
invitation to overrule precedent and adopt an exception to the
workers’ compensation exclusivity rule that would allow such
a tort action to continue in district court.
   It is the “almost unanimous rule” that any intentional con-
duct exception to the workers’ compensation exclusivity rule
cannot be “stretched to include accidental injuries caused by
the gross, wanton, wil[l]ful, deliberate, intentional, reckless,
culpable, or malicious negligence, breach of statute, or other
misconduct of the employer short of a conscious and deliber-
ate intent directed to the purpose of inflicting an injury.”20 In
other words, even in jurisdictions recognizing some intentional
injury exception to the workers’ compensation exclusivity rule,
knowingly permitting a hazardous work condition, knowingly

19	
      See Central Neb. Pub. Power Dist. v. North Platte NRD, 280 Neb. 533,
      788 N.W.2d 252 (2010).
20	
      6 Arthur Larson & Lex K. Larson, Larson’s Workers’ Compensation Law
      § 103.03 at 103-7 (2011).
                       Nebraska Advance Sheets
	              ESTATE OF TEAGUE v. CROSSROADS CO-OP ASSN.	9
	                            Cite as 286 Neb. 1

ordering employees to perform an extremely dangerous job,
willfully failing to furnish a safe place to work, willfully
violating a safety statute, or withholding information about
worksite hazards, still falls short of the kind of actual intention
to injure that robs the injury of accidental character.21 Even in
jurisdictions adopting an intentional tort exception, anything
short of genuine and specific intent to injure by the employer
or the alter ego of the employer will fall within the exclusivity
of the workers’ compensation act.22
   The Estate’s complaint could be saved only if we were to
adopt not just an intentional conduct exception, but one with
a broader definition of intentional. Only about a dozen juris-
dictions have taken this approach. Those courts have adopted
a broader definition of intentional that allows an employer to
be sued in tort if the employer knew the tortious conduct was
“‘substantially certain’” to result in employee injury (or a simi-
lar test).23 We decline to adopt such an exception.
   Several of the jurisdictions adopting a “substantially certain”
exception have statutes distinct from our own. Those statutes
either specify a particular test to exempt the employer’s con-
duct from the workers’ compensation act or generally exempt
from the workers’ compensation act injury resulting from the
employer’s intentional conduct.24

21	
      Id.
22	
      See id., §§ 103.03 and 103.06.
23	
      See, id., § 103.04[1] at 103-9. See, also, Suarez v. Dickmont Plastics
      Corp., 229 Conn. 99, 639 A.2d 507 (1994); Pendergrass v. R.D. Michaels,
      Inc., 936 So. 2d 684 (Fla. App. 2006); Bazley v. Tortorich, 397 So. 2d 475
      (La. 1981); Travis v Dreis & Krump Mfg Co, 453 Mich. 149, 551 N.W.2d
      132 (1996); Millison v. E.I. du Pont de Nemours & Co., 101 N.J. 161, 501
      A.2d 505 (1985); Delgado v. Phelps Dodge Chino, Inc., 131 N.M. 272,
      34 P.3d 1148 (2001); Woodson v. Rowland, 329 N.C. 330, 407 S.E.2d 222
      (1991); Parret v. UNICCO Service Co., 127 P.3d 572 (Okla. 2005); Harn
      v. Continental Lumber Co., 506 N.W.2d 91 (S.D. 1993); Reed Tool Co. v.
      Copelin, 689 S.W.2d 404 (Tex. 1985); Feitig v. Chalkley, 185 Va. 96, 38
      S.E.2d 73 (1946).
24	
      See, Cal. Lab. Code § 3602(b)(2) (West Cum. Supp. 2013); Fla. Stat. Ann.
      § 440.11(1)(b) (West 2009); La. Rev. Stat. Ann. § 23:1032(B) (2010); N.J.
      Stat. Ann. § 34:15-8 (West 2011).
   Nebraska Advance Sheets
10	286 NEBRASKA REPORTS



   There appears to be a struggle in those jurisdictions to
contain the “substantially certain” exception to the limited cir-
cumstances for which it was intended. As observed in Larson’s
Workers’ Compensation Law,25 one may understand the urge
to chip away at the exclusiveness barrier in some of the more
egregious cases of employer negligence, but “experience has
shown that, once a breach is made in that dam to accommodate
an appealing case, it will be very difficult for the courts to
know where to draw the line.”
   [8,9] The blurred line of the “substantially certain” test
and the inquiry into the employer’s state of mind or, in
some jurisdictions, the abstract reasonable employer’s state of
mind, interjects complexities, costs, delays, and uncertainties
into the compensation process. Delay, cost, and uncertainty
are contrary to the underlying purposes of the Act. The Act
was intended by the Legislature to simplify legal proceed-
ings and to bring about a speedy settlement of disputes
between the injured employee and the employer by taking
the place of expensive court actions with tedious delays
and technicalities.26
   [10] Regardless of the egregiousness of the employer’s
actions, the question is what court has jurisdiction over the
employee’s claim. This is a workers’ compensation law ques-
tion, not a tort question.27 The Workers’ Compensation Court
is a statutorily created court designed to have jurisdiction over
all injuries falling within the scope of the Act. As a statutorily
created court, it is the role of the Legislature to determine what
acts fall within the Workers’ Compensation Court’s exclusive
jurisdiction.28 The Act creates rights which did not exist at
common law, and the Legislature may place such restrictions
thereon as it sees fit.29

25	
      See 6 Larson & Larson, supra note 20, § 103.04[4] at 103-39.
26	
      See, Gill v. Hrupek, 184 Neb. 436, 168 N.W.2d 377 (1969); Beideck v.
      Acme Amusement Co., 102 Neb. 128, 166 N.W. 193 (1918).
27	
      6 Larson & Larson, supra note 20.
28	
      See Grandt v. Douglas County, 14 Neb. App. 219, 705 N.W.2d 600 (2005).
29	
      Id.
                       Nebraska Advance Sheets
	              ESTATE OF TEAGUE v. CROSSROADS CO-OP ASSN.	11
	                            Cite as 286 Neb. 1

   [11] We assume that our interpretation of the Act in Abbott
and Harsh was consistent with the Legislature’s intended
meaning, as the Legislature has had innumerable occasions to
express a contrary intent.30 Indeed, the definition of “accident”
under the Act has remained substantially unchanged since the
enactment of § 48-151 in 1913.31 Changes in the workers’
compensation laws, and in the public policies recognized in
those laws, must emanate from the lawmaking power of the
Legislature and not from the courts.32 Absent an amendment to
the Act, we will not judicially create a “substantially certain”
exception from the Act’s intended exclusive jurisdiction over
workplace injuries.

                  2. Is Act Unconstitutional?
   The Estate alternatively argues that if injuries resulting from
intentional tortious conduct by the employer are the result of
an “accident” under the Act, then the Act is unconstitutional.
Before reaching the Estate’s constitutional arguments, however,
we must address the Estate’s argument that it is premature for
this court to do so.

                 (a) Scope of Motion Pursuant
                       to § 6-1112(b)(6)
   The Estate asserts that insofar as it raised constitutional
challenges to the Act, its complaint was not properly the sub-
ject of a motion to dismiss pursuant to § 6-1112(b)(6). The
Estate argues that such issues are “substantive” and cites the
proposition that “[b]ecause a [§ 6-11]12(b)(6) motion tests the
legal sufficiency of the complaint, not the claim’s substantive
merits, a court may typically look only at the face of the com-
plaint to decide a motion to dismiss.”33 The Estate’s reliance
on this proposition is misplaced. The complaint was dismissed

30	
      See Johnsen v. Benson Food Center, 143 Neb. 421, 9 N.W.2d 749 (1943).
31	
      1913 Neb. Laws, ch. 198, § 52, p. 601.
32	
      See, e.g., Matheson v. Minneapolis Street Ry. Co., 126 Minn. 286, 148
      N.W. 71 (1914).
33	
      Doe v. Omaha Pub. Sch. Dist., 273 Neb. 79, 82, 727 N.W.2d 447, 452
      (2007).
   Nebraska Advance Sheets
12	286 NEBRASKA REPORTS



because the Act precludes tort actions for work-related injuries,
not on the underlying substantive merits of the Estate’s alleged
tort claims.
   [12] A plaintiff does not immunize a complaint against a
§ 6-1112(b)(6) motion to dismiss merely by challenging the
constitutionality of the laws governing the ability to state the
alleged claim. Even novel issues may be determined on a
motion to dismiss where the dispute is not as to the underlying
facts but as to the interpretation of the law, and development
of the record will not aid in the resolution of the issues.34
Because the constitutional arguments raised in the Estate’s
complaint do not depend upon the development of the alleged
facts, the complaint was properly the subject of a motion to
dismiss. We consider now the correctness of the district court’s
determination that the facts, assumed as true, failed to demon-
strate a cause of action in the district court.

                    (b) Disparate Categories
                         of Tort Victims
   The Estate argues that the Act creates unconstitutionally dis-
parate standards of exclusivity for employees versus employ-
ers. The Estate also argues that the Act creates an unconsti-
tutional distinction between intentional tort victims who are
employees and intentional tort victims who are not employees.
According to the Estate, such classifications or disparate treat-
ment violate the equal protection, due process, and special
legislation provisions of the U.S. and Nebraska Constitutions.
Because the employers and employees—and employed and
unemployed tort victims—are not similarly situated, it was
rational and proper for the Legislature to treat those categories
differently under the Act. To the extent that the Estate makes a
cognizable argument under the three constitutional principles
cited, that argument is without merit.
   [13] Under the Equal Protection Clause, economic and
social welfare categorizations are subject to a rational basis

34	
      Madison v. American Home Products Corp., 358 S.C. 449, 595 S.E.2d 493
      (2004).
                       Nebraska Advance Sheets
	              ESTATE OF TEAGUE v. CROSSROADS CO-OP ASSN.	13
	                            Cite as 286 Neb. 1

review.35 The Equal Protection Clause is satisfied as long as
there is (1) a plausible policy reason for the classification,
(2) the legislative facts on which the classification is appar-
ently based may rationally have been considered to be true by
the governmental decisionmaker, and (3) the relationship of
the classification to its goal is not so attenuated as to render
the distinction arbitrary or irrational.36 The Equal Protection
Clause does not forbid classifications; it simply keeps govern-
mental decisionmakers from treating differently persons who
are in all relevant aspects alike.37
   Due process, as relates to the legislative challenges here, is
similarly satisfied, so long as the Legislature’s power was not
exercised in an arbitrary, capricious, or unreasonably discrimi-
natory manner, and if the act, being definite, had a reasonable
relationship to a proper legislative purpose.38
   [14] The Estate’s arguments on special legislation also
depend on whether the Legislature has acted arbitrarily and
unreasonably. A Legislative act constitutes special legisla-
tion if (1) it creates an arbitrary and unreasonable method of
classification or (2) it creates a permanently closed class.39
The Estate does not argue that the Act created a permanently
closed class.
   [15] As the U.S. Supreme Court and other jurisdictions
have recognized, employers and employees stand in different
relations to the common undertaking.40 It was rational for the


35	
      See Otto v. Hahn, 209 Neb. 114, 306 N.W.2d 587 (1981). See, also,
      Dandridge v. Williams, 397 U.S. 471, 90 S. Ct. 1153, 25 L. Ed. 2d 491
      (1970); Schiel v. Union Oil Co. of California, 219 P.3d 1025 (Alaska
      2009).
36	
      Le v. Lautrup, 271 Neb. 931, 716 N.W.2d 713 (2006).
37	
      See id.
38	
      Weimer v. Amen, 235 Neb. 287, 455 N.W.2d 145 (1990).
39	
      Anthony, Inc. v. City of Omaha, 283 Neb. 868, 813 N.W.2d 467 (2012).
40	
      See, e.g., Middleton v. Texas Power & Light Co., 249 U.S. 152, 39 S. Ct.
      227, 63 L. Ed. 527 (1919); Cunningham v. Aluminum Co. of America, Inc.,
      417 N.E.2d 1186 (Ind. App. 1981); Matheson v. Minneapolis Street Ry.
      Co., supra note 32.
   Nebraska Advance Sheets
14	286 NEBRASKA REPORTS



Legislature to recognize this fact when determining employers’
and employees’ respective rights and liabilities under the work-
ers’ compensation system.41
   Employers agree under the Act to be liable without fault for
accidental injuries sustained by employees in the scope and
course of their employment.42 These were injuries for which
employers were not liable under common law.43 Employers
also give up, under the Act, affirmative defenses to liability
such as assumption of risk and contributory negligence.44
   Employees, for their part, give up potentially larger awards
under tort law in exchange for a broader and more predictable
basis for liability.45 Employees were also given a quicker and
more cost-effective means to obtain compensation than through
the traditional tort system.46
   [16] As the Estate frames the categories and the distinctions,
when the injury is caused by the employee’s willful negligence,
the exclusivity of the Act does not apply; when the injury is
caused by the employer’s willful negligence, the exclusivity
of the Act does apply. But the categorizations crafted by the
Estate are not the ones the Legislature had in mind. Employees
generally gave up their rights to recover under tort law, but
they received in exchange no-fault benefits that they quickly
receive for most economic losses from work-related injuries.47
Compensability under the Act was meant to be a benefit for
the employee, not solely a protection for the employer. The
Legislature simply drew the line of employer liability—and
thus the “exclusivity” of the Act—at the point where the

41	
      Id.
42	
      See, e.g., New York Central R. R. Co. v. White, 243 U.S. 188, 37 S. Ct.
      247, 61 L. Ed. 667 (1917).
43	
      Id.
44	
      See Jackson v. Morris Communications Corp., 265 Neb. 423, 657 N.W.2d
      634 (2003).
45	
      See, New York Central R. R. Co. v. White, supra note 42; Jackson v.
      Morris Communications Corp., supra note 44.
46	
      Id.
47	
      Moyera v. Quality Pork Internat., 284 Neb. 963, 825 N.W.2d 409 (2013).
                       Nebraska Advance Sheets
	              ESTATE OF TEAGUE v. CROSSROADS CO-OP ASSN.	15
	                            Cite as 286 Neb. 1

employee’s willful negligence caused his or her own injury.
Employees injured by the employer’s willful negligence will
be compensated under the Act, but employees injured by their
own willful negligence will not be compensated under the Act.
It was not arbitrary for the Legislature to determine cover-
age under the Act based on whose willful negligence caused
the injury.
   [17] Likewise, the Legislature made a rational distinction
between intentional tort victims who are employees and inten-
tional tort victims who are not employees. Workers’ compen-
sation law reflects a policy choice that employers bear the
costs of employees’ work-related injuries, because employers
are in the best position to avoid the risk of loss by improving
workplace safety.48 Such policy does not support the idea that
employers should bear the cost of injuries incurred outside
of employment. The Act is simply not designed to govern
the rights of nonemployees. As such, employees and non-
employees, whether victims of intentional torts or of simple
negligence, are not similarly situated. The Legislature did not
act arbitrarily or unreasonably in treating these distinct catego-
ries differently.
   The Estate also briefly mentions the right to a trial by jury
guaranteed by the Seventh Amendment. The Estate writes:
“For example, but without limitation, because intentional torts
and criminal conduct are not an accident, individuals such as
[the Estate] should not lose their right to a trial by jury.”49
To the extent this qualifies as an argument and that it raises
any point not already addressed, the U.S. Supreme Court has
rejected Seventh Amendment challenges to workers’ compen-
sation laws.50 We find no merit to the Estate’s argument that the
Act violates the Estate’s right to a jury trial.
   The particular compromises made in crafting the Act are
rational and relevant to the purposes of the Act. The distinct

48	
      Id.
49	
      Brief for appellant at 26.
50	
      Mountain Timber Co. v. Washington, 243 U.S. 219, 37 S. Ct. 260, 61 L.
      Ed. 685 (1917).
   Nebraska Advance Sheets
16	286 NEBRASKA REPORTS



treatment or categorizations that may follow from the workers’
compensation scheme will not always result in mathematical
niceties and, in some circumstances, may lead to inequality.51
But this does not make the Act unconstitutional. The Estate
has failed to sustain its burden52 of establishing the unconsti-
tutionality of the Act under the equal protection, due process,
special legislation, or right-to-jury provisions of the U.S. and
Nebraska Constitutions.

                       VI. CONCLUSION
   For the foregoing reasons, we affirm the district court’s dis-
missal of the Estate’s complaint. The Estate must seek compen-
sation from the employer for Teague’s death exclusively from
the Workers’ Compensation Court.
                                                     Affirmed.
   Cassel, J., not participating.

51	
      See Otto v. Hahn, supra note 35.
52	
      See, e.g., State ex rel. Bruning v. Gale, 284 Neb. 257, 817 N.W.2d 768
      (2012).




                   State of Nebraska, appellant, v.
                      Eric C. Thacker, appellee.
                 State of Nebraska, appellant, v. Gail
                     L. Morgan-Thacker, appellee.
                                   ___ N.W.2d ___

                   Filed May 31, 2013.    Nos. S-12-895, S-12-896.

 1.	 Statutes. Statutory interpretation presents a question of law.
 2.	 Appeal and Error. An appellate court reviews questions of law independently of
     the lower court.
 3.	 Criminal Law: Statutes: Appeal and Error. It is a fundamental principle of
     statutory construction that courts strictly construe penal statutes, and it is not
     for the courts to supply missing words or sentences to make clear that which is
     indefinite, or to supply that which is not there.
 4.	 Criminal Law: Statutes: Legislature: Intent. A court gives penal statutes a
     sensible construction, considering the Legislature’s objective and the evils and
     mischiefs it sought to remedy.